Title: From John Adams to the President of Congress, No. 6, 5 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam September 5th. 1780
     
     As Eloquence is cultivated with more Care in free Republicks, than in other Governments, it has been found by constant Experience that such Republicks have produced the greatest purity, copiousness and perfection of Language. It is not to be disputed that the Form of Government has an Influence upon Language, and Language in its Turn influences not only the Form of Government but the Temper, the Sentiments and Manners of the People. The admirable Models, which have been transmitted through the World, and continued down to these days, so as to form an essential part of the Education of Mankind from Generation to Generation, by those two ancient Towns, Athens and Rome, would be Sufficient without any other Argument, to shew the United States the Importance to their Liberty, Prosperity and Glory of an early Attention to the subject of Eloquence and Language.
     Most of the Nations of Europe, have thought it necessary to establish by public Authority, Institutions for fixing and improving their proper Languages. I need not mention the Academies in France, Spain, and Italy, their learned labours, nor their great Success. But it is very remarkable that although many learned and ingenious Men in England have, from Age to Age, projected Similar Institutions for correcting and improving the English Tongue, yet the Government have never found time to interpose in any manner so that to this day, there is no Grammar nor Dictionary, extant of the English Language, which has the least public Authority, and it is only very lately that a tolerable Dictionary has been published even by a private Person, and there is not yet a passable Grammar enterprised by any Individual.
     The Honour of forming the first public Institution for refining, correcting, improving and ascertaining the English Language, I hope is reserved for Congress. They have every Motive that can possibly influence a public Assembly to undertake it.
     It will have an happy effect upon the Union of the States, to have a public Standard for all persons in every part of the Continent to appeal to, both for the Signification and Pronunciation of the Language.
     The Constitutions of all the States in the Union are so democratical that Eloquence will become the Instrument for recommending Men to their fellow Citizens, and the principal means of Advancement, through the various Ranks and Offices of Society.
     In the last Century, Latin was the universal Language of Europe. Correspondence among the learned, and indeed among Merchants and Men of Business and the Conversation of Strangers and Travellers, was generally carried on in that dead Language. In the present Century, Latin has been generally laid aside, and French has been substituted in its place; but has not yet become universally established, and according to present Appearances, it is not probable that it will. English is destined to be in the next and succeeding Centuries, more generally the Language of the World, than Latin was in the last, or French is in the present Age. The Reason of this is obvious, because the increasing Population in America, and their universal Connection and Correspondence with all Nations will, aided by the Influence of England in the World, whether great or small, force their Language into general Use, in spight of all the Obstacles that may be thrown in their Way, if any such there should be.
     It is not necessary to enlarge further to shew the Motives which the People of America have to turn their thoughts early to this Subject: they will naturally occur to Congress in a much greater detail, than I have time to hint at.
     I would therefore submit to the Consideration of Congress, the Expediency and Policy of erecting by their Authority, a Society under the Name of “The American Academy, for refining, improving and ascertaining the English Language.”
     The Authority of Congress is necessary to give such a Society Reputation, Influence and Authority, through all the States and with other Nations.
     The number of Members of which it shall consist: the manner of appointing those Members: whether each State shall have a certain Number of Members, and the Power of appointing them: or whether Congress shall appoint them: whether after the first Appointment the Society itself shall fill up vacancies—these and other Questions will easily be determined by Congress.
     It will be necessary, that the Society should have a Library consisting of a compleat Collection of all Writing, concerning Languages of every sort ancient and modern. They must have some Officers, and some other Expences, which will make some small Funds indispensibly necessary. Upon a Recommendation from Congress, there is no doubt but the Legislature of every State in the Confederation, would readily pass a Law making such a Society a Body Politick, enable it to sue and be sued and to hold an Estate real or personal of a limited Value in that State.
     I have the Honour to submit these Hints to the Consideration of Congress, and to be, with the greatest Respect, Sir, your most obedient & most humble servt.
    